DETAILED ACTION
This action is in response to a correspondence filed on 09/07/2021.
Claims 12, 14-17, and 21-23 are amended.
Claims 12-23 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments, filed 09/07/2021, with respect to the objection of claims 14, 22 and 23 due to informalities have been reviewed and are accepted.  The objection has been withdrawn. 
Applicant’s arguments, filed 09/07/2021, with respect to claims 12-20 being rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement have been fully considered and are persuasive.  The rejection of claims 12-20 under 35 U.S.C. 112(a) has been withdrawn. 
Applicant’s arguments, filed 09/07/2021, with respect to claims 12-20 being rejected under 35 U.S.C. 112(b) as being indefinite have been fully considered and are persuasive.  The rejection of claims 12-20 has been withdrawn. 
Applicant's arguments filed 09/07/2021, with respect to claims 12-17, 21 and 22 being rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lei et al. (US 20170272935) have been fully considered but they are not persuasive for at least the reasons below:
Applicant’s arguments:
Claims 12-17, 21 and 22 have been rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lei. The Applicant disagrees and asserts that Lei does not disclose that “the .

Examiner’s response:
The Applicant’s arguments have been fully considered and reviewed, however, the Examiner disagrees with the Applicant’s assertions regarding the Lei reference. More specifically, while the Examiner agrees that Lei does not explicitly disclose a “removable second data memory”, the Examiner disagrees with the Applicant’s claim that Lei is silent with regard to this feature because it is inherently taught by the Lei reference. In fact, looking at Fig. 2 of Lei, it discloses a motor vehicle 201 with which a wireless mobile device 209 (herein the reading device) is tethered or paired to when a user enters the vehicle (see [0034]). Lei defines the wireless mobile device 209 (or the user’s nomadic device 53) as being a cell phone, smart phone, PDA or any other device having wireless remote network connectivity and having a SIM profile associated therewith (see [0005] and [0015]). While Lei does not explicitly disclose a SIM card being hosted in the wireless device 209, this feature is inherent and would be obvious to one in the ordinary skill in the art since Lei suggest that the user’s wireless device 209 has a SIM profile associated therewith such that the user’s wireless device 209 may be able to establish a cellular connection with the network (see [0032]). That is, the wireless device 209 hosts a SIM card therein, and a SIM card is defined in the art as a “tiny, portable memory chip that stores information about you as a cell phone user” (see https://kwikboost.com/blog/the-history-of-sim-cards/) . Therefore, it is clear and obvious that the reading device of Lei includes a removable second data memory. Furthermore, as disclose above and in [0032], the user’s wireless device is associated with a SIM profile such that the SIM profile can be used in a vehicle instead of the SIM profile associated with .



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12-17 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (US 20170272935) hereinafter Lei.
Regarding claim 12
A processing device (see [0011]: in FIG. 1, a processor 3 controls at least some portion of the operation of the vehicle-based computing system);
a first data memory permanently connected to the communication device and configured to receive at least one first communication profile and to provide a first received communication profile (see [0035]: the on-board telematics control unit (and attendant hardware) has a SIM profile associated therewith (i.e. providing the received communication profile) … a user may buy a vehicle with limited data and minutes assigned to a SIM profile (i.e. first communication profile) associated with the vehicle); and 
a reading device that is connectable to the processing device (see Fig. 2 item 209: user’s wireless device; see [0031]: a wireless device 209 may be tethered (wired or wirelessly) to the TCU or another vehicle computing system), wherein the reading device is configured to receive a removable second data memory (see [0005], [0032]: SIM profile associated with the wireless  device) which is configured to receive a second communication profile and to provide the second communication profile (see [0034]: the mobile device, to be suitable for this process, will include a SIM profile or similar information, identifying a user account and cellular service provider; [0040]: In this illustrative example, the process establishes, or has established, a cellular connection using a particular SIM profile 401. This could be … and accessed user portable device SIM profile (i.e. second data memory providing a second communication profile)).
While Lei does not explicitly disclose a SIM card being hosted in the wireless device 209, this feature is inherent and would be obvious to one in the ordinary skill in the art since Lei suggest that the user’s wireless device 209 has a SIM profile associated therewith such that the user’s wireless device 209 may be able to establish a cellular connection with the network (see [0032]). It is a well-known feature in the field of network communications that, in case any smartphone 
Accordingly, Lei implicitly discloses the removable second memory and it would have been obvious to one of ordinary skill in the art to arrive at this conclusion because incorporating a SIM card in the user’s wireless device 209 of Lei would allow for a SIM profile to be created and associated with the user as taught by Lei, therefore enabling the invention.

 
Regarding claim 13, Lei is applied as disclosed in claim 12 examined above. Lei further teaches a communication device wherein:
the communication device is configured to carry out communication relating to the motor vehicle by way of the first communication profile (see [0030]: the modem 63 may establish communication 20 with the tower 57 for communicating. The vehicle 201 is provided with an on-board modem in conjunction with a telematics control module 203. This modem has access to a vehicle transceiver, including an antenna 205. By using the antenna 205 and TCU hardware 203, the vehicle modem can pull a powerful and consistent cellular signal 207) and communication relating to a user by way of the second communication profile (see [0031]: At the same time, a wireless device 209 may be tethered (wired or wirelessly) to the TCU or another vehicle computing system. The wireless device also produces a signal through an onboard transceiver, which also includes access to an antenna 211; see [0040] and Fig. 3).

Regarding claim 14, Lei is applied as disclosed in claim 12 examined above. Lei further teaches a communication device further comprising:
an input device for releasing the second communication profile which is received in the second data memory (see [0025] and [0032]: The solution demonstrated in the illustrative embodiments allows the user's SIM profile (which identifies, among other things, user account and provider information) from the user's wireless device to be used in a vehicle. That is, instead of using a pre-defined SIM profile, installed by an OEM, the vehicle can instead use a user's SIM profile to establish a cellular connection).

Regarding claim 15, Lei is applied as disclosed in claim 12 examined above. Lei further teaches a communication device wherein:
the reading device is connected to the processing device by way of a wire-bound interface (see [0031]: a wireless device 209 may be tethered (wired or wirelessly) to the TCU or another vehicle computing system), and the wire-bound interface is configured to supply the reading device with electrical energy (see [0022]: Additional sources that may interface with the vehicle include a personal navigation device 54, having, for example, a USB connection 56 and/or an antenna 58. While Lei does not explicitly teach supplying the reading device with electrical energy through the wire-bound interface, it is well-known in the art that USB connections through a vehicle provide power to connected devices. Therefore, the limitation is implied).

Regarding claim 16, Lei discloses the limitations of claim 12 as examined above. Lei further teaches a communication device wherein the reading device is connected to the 

Regarding claim 17, Lei discloses the limitations of claim 12 as examined above. Lei further teaches a communication device wherein the reading device is connected to the processing device via Bluetooth LE (see [0015] and Fig. 1: the system 1 uses the BLUETOOTH transceiver 15 to communicate 17 with a user's nomadic device 53 (e.g., cell phone, smart phone, PDA, or any other device having wireless remote network connectivity)).

Regarding claim 21, Lei teaches a motor vehicle comprising a communication device (see Fig. 2 item 201 and [0030]: The vehicle 201 is provided with an on-board modem in conjunction with a telematics control module 203), wherein the communication device is configured to carry out communication in a wireless network as a function of a communication profile (see [0015]: the system 1 uses the BLUETOOTH transceiver 15 to communicate 17 with a user's nomadic device 53 (e.g., cell phone, smart phone, PDA, or any other device having wireless remote network connectivity)), and wherein the communication device comprises:
a processing device (see [0011]: in FIG. 1, a processor 3 controls at least some portion of the operation of the vehicle-based computing system); 
a first data memory permanently connected to the processing device and configured to receive at least one first communication profile and to provide a first received communication profile (see [0035]: the on-board telematics control unit (and attendant hardware) has a SIM profile associated therewith (i.e. providing the received communication profile) … a user may buy a vehicle with limited data and minutes assigned to a SIM profile (i.e. first communication profile) associated with the vehicle); and 
a reading device that is connectable to the processing device (see Fig. 2 item 209: user’s wireless device; see [0031]: a wireless device 209 may be tethered (wired or wirelessly) to the TCU or another vehicle computing system), wherein the reading device is configured to receive a removable second data memory (see [0005], [0032]: SIM profile associated with the wireless  device) which is configured to receive a second communication profile and to provide the second communication profile (see [0034]: the mobile device, to be suitable for this process, will include a SIM profile or similar information, identifying a user account and cellular service provider; [0040]: In this illustrative example, the process establishes, or has established, a cellular connection using a particular SIM profile 401. This could be … and accessed user portable device SIM profile (i.e. second data memory providing a second communication profile)).
While Lei does not explicitly disclose a SIM card being hosted in the wireless device 209, this feature is inherent and would be obvious to one in the ordinary skill in the art since Lei suggest that the user’s wireless device 209 has a SIM profile associated therewith such that the user’s wireless device 209 may be able to establish a cellular connection with the network (see [0032]). It is a well-known feature in the field of network communications that, in case any smartphone includes a SIM profile associated therewith, it would be obvious to one of ordinary skill in the art that in order for said smartphone to be associated with a SIM profile, the smartphone must be capable of hosting a SIM card therein, wherein the SIM card is known and defined in the art as a portable memory chip that stores information associated with a cell-phone user.
Accordingly, Lei implicitly discloses the removable second memory and it would have been obvious to one of ordinary skill in the art to arrive at this conclusion because incorporating a SIM card in the user’s wireless device 209 of Lei would allow for a SIM profile to be created and associated with the user as taught by Lei, therefore enabling the invention.


Regarding claim 22, Lei teaches a reading device comprising (see Fig. 2 item 209): 
a receptacle for receiving a removable data memory (see Fig. 2 item 209: user’s wireless device; see [0031]: a wireless device 209 may be tethered (wired or wirelessly) to the TCU or another vehicle computing system), wherein the data memory is configured to receive a communication profile and to provide the communication profile (see [0034]: the mobile device, to be suitable for this process, will include a SIM profile or similar information, identifying a user account and cellular service provider; [0040]: In this illustrative example, the process establishes, or has established, a cellular connection using a particular SIM profile 401. This could be … and accessed user portable device SIM profile (i.e. second data memory providing a second communication profile)); 
the reading device is connectable to a communication device (see [0031]: At the same time, a wireless device 209 may be tethered (wired or wirelessly) to the TCU or another vehicle computing system) which is configured to carry out communication in a wireless network as a function of the communication profile (see [0018-19]: the modem 63 may establish communication 20 with the tower 57 for communicating with network 61. As a non-limiting example, modem 63 may be a USB cellular modem and communication 20 may be cellular communication), and the connection is made via Bluetooth LE (see [0015] and Fig. 1: the system 1 uses the BLUETOOTH transceiver 15 to communicate 17 with a user's nomadic device 53 (e.g., cell phone, smart phone, PDA, or any other device having wireless remote network connectivity)).
While Lei does not explicitly disclose a SIM card being hosted in the wireless device 209, this feature is inherent and would be obvious to one in the ordinary skill in the art since Lei suggest that the user’s wireless device 209 has a SIM profile associated therewith such that the user’s wireless device 209 may be able to establish a cellular connection with the network (see [0032]). 
Accordingly, Lei implicitly discloses the removable second memory and it would have been obvious to one of ordinary skill in the art to arrive at this conclusion because incorporating a SIM card in the user’s wireless device 209 of Lei would allow for a SIM profile to be created and associated with the user as taught by Lei, therefore enabling the invention.


Claims 18, 19, 20 and 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (US 20170272935) hereinafter Lei in view of Wennemer et al. (US 20180102812) hereinafter Wennemer.
Regarding claim 18, Lei teaches the limitations of claim 17 as examined above. Lei teaches a communication device wherein the reading device is connected via Bluetooth LE. However, Lei does not explicitly teach a system wherein the reading device is supplied with energy in a wireless fashion. 
In the same field of endeavor, Wennemer teaches a system in accordance with the present invention, the system including a communication device in communication with the reading device, wherein the reading device is supplied with energy in a wireless fashion (see [0063]: the base device 110 may be configured for wireless recharging by a wireless charging circuit provided in a separate device, such as a base station plugged into a standard AC power receptacle). 
Accordingly, it would have been obvious to one of ordinary skill before the effective filing date of the present invention to modify the reading device of Lei such that it is supplied with energy in a wireless fashion as suggested by Wennemer. The motivation for such combination would 

Regarding claim 19, Lei teaches the limitations of claim 16 as examined above. Lei teaches a communication device wherein the reading device is connected via Bluetooth LE. However, Lei does not explicitly teach a system wherein the reading device is supplied with energy in a wireless fashion. 
In the same field of endeavor, Wennemer teaches a system in accordance with the present invention, the system including a communication device in communication with the reading device, wherein the reading device is supplied with energy in a wireless fashion (see [0063]: the base device 110 may be configured for wireless recharging by a wireless charging circuit provided in a separate device, such as a base station plugged into a standard AC power receptacle).

Regarding claim 20, Lei in view of Wennemer is applied as disclosed in claim 18 examined above. The combination of Lei and Wennemer teaches a communication device wherein the reading device is supplied with energy in a wireless fashion. Furthermore, Wennemer teaches a system wherein data and electric energy are transferred in an interwoven fashion (see [0009] and [0092]: Wennemer teaches a NFC device configured to collect energy from an NFC RF field and route the energy to a power management unit such that the power management unit uses the collected energy to charge the battery device 1121. It is well known in the art that RFIC technology or NFC technology can be used to transfer energy and data together such that the data and energy transmitted are interlinked. Therefore, the limitation is taught).

Regarding claim 23, Lei teaches a reading device memory (see Fig. 2 item 209) comprising: 
a receptacle for receiving a removable data memory (see Fig. 2 item 209: user’s wireless device; see [0031]: a wireless device 209 may be tethered (wired or wirelessly) to the TCU or another vehicle computing system), wherein the data memory is configured to receive a communication profile and to provide the communication profile (see [0034]: the mobile device, to be suitable for this process, will include a SIM profile or similar information, identifying a user account and cellular service provider; [0040]: In this illustrative example, the process establishes, or has established, a cellular connection using a particular SIM profile 401. This could be … and accessed user portable device SIM profile (i.e. second data memory providing a second communication profile)); 
the reading device is connectable to a communication device (see [0031]: At the same time, a wireless device 209 may be tethered (wired or wirelessly) to the TCU or another vehicle computing system) which is configured to carry out communication in a wireless network as a function of the communication profile (see [0018-19]: the modem 63 may establish communication 20 with the tower 57 for communicating with network 61. As a non-limiting example, modem 63 may be a USB cellular modem and communication 20 may be cellular communication), and the connection is made via Bluetooth LE (see [0015] and Fig. 1: the system 1 uses the BLUETOOTH transceiver 15 to communicate 17 with a user's nomadic device 53 (e.g., cell phone, smart phone, PDA, or any other device having wireless remote network connectivity)).
However, Lei does not explicitly teach a device wherein the connection is made by way of a combined wireless data and energy transmission.

the connection is made by way of a combined wireless data and energy transmission (see [0009] and [0092]: Wennemer teaches a NFC device configured to collect energy from an NFC RF field and route the energy to a power management unit such that the power management unit uses the collected energy to charge the battery device 1121. It is well known in the art that RFIC technology or NFC technology can be used to transfer energy and data together such that the data and energy transmitted are interlinked. Therefore, the limitation is taught).
Accordingly, it would have been obvious to one of ordinary skill before the effective filing date of the present invention to modify the reading device of Lei such that it is connected to the communication device by way of a combined wireless data and energy transmission as suggested by Wennemer. The motivation for such combination would have been to ease connection pairing of Bluetooth and Wi-Fi and improves the discretion, power consumption and security of Bluetooth-enabled devices. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571)270-3659. The examiner can normally be reached M-F 9:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4659.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454